Whitfield, C. J.,
delivered the opinion of the court.
The deed from the tax collector, made in 1885 for the taxes of 1884, to Chancery Clerk Blann, was void. The chancery 'clerk could not, in view of his duties in respect to tax conveyances to individuals under Code 1880, §§ 524, 531, 532, become a purchaser at a tax sale. A purchase by a chancery clerk, charged with the duties with which he stood charged under the Code of 1880, is not to be tolerated. It is against public policy and void. The clerk of the chancery court under that code certified the assessment roll, and was the officer before whom the acknowledgment of the tax deed was to be taken. He was the custodian of the deed for two years, the redemption period, and he was the redemption officer, and as such exercised judicial functions. He determined who was the owner of the land to be redeemed. He taxed the costs, the taxes due since the sale, and the damages accruing. He canceled the tax deed, and noted it on the register, and dealt with the redemption money. The deed, whilst it remained on file for the two years, remained on file with him as chancery clerk for the benefit of the owner. The Code allowed him fees in connection with the conveyance. Section 524, Code 1880. In the case of McLeod v. Burkhalter, 57 Miss., 65, speaking of a deed to a tax collector, the court said, through George, <1.: “Besides, persons charged with the administration of the fiscal affairs of the people must be content with the gains provided for in the fees and salaries provided for by law, and should not be permitted to augment them by speculations in the funds or property which comes under their official control.” The principle of this decision applies directly here to a conveyance *627at a tax sale made to the chancery clerk himself. In Cole v. Moore, 34 Ark., at page 584, the court said, speaking of a tax deed made to the county clerk: “The court below did not err in deciding that appellant, who was county clerk at the time of the tax sale, could not become a purchaser at the tax sale. It was his duty to advertise delinquent lands for sale, to attend the sale, and make a record of the lands and lots sold, the sums bid for them, the names of purchasers, etc., to issue certificates of purchase and certificate of redemption when lands or lots were redeemed, and finally to execute deeds to. purchasers on failure of owners to redeem. Having these and other important official duties to discharge, relating to tax sales and designated in the statutes, it is contrary to public policy for him to become a purchaser at such sales” — citing authorities, amongst others, Chandler v. Moulton, 33 Vt., 247. This is certainly decisive of this point. See, also, as holding the same doctrine, Blackwell on Tax Titles, sec. 297; Wasson v. Connor, 54 Miss., 351; Cooley on Taxation, see. 492; Applewhite v. Foxworth, 79 Miss., 773, 31 South., 533.
Since the chancery clerk could not legally become a purchaser of land at the tax sale, the three-year statute of limitations has no application. McGee v. Holmes, 63 Miss., 51; Poole v. Ellis, 64 Miss., 555, 1 South., 725; Jonas v. Flanniken, 69 Miss., 577, 11 South., 319; Hoskins v. I. C. R. R. Co., 78 Miss., 768, 29 South., 518, 84 Am. St. Rep., 644.
The facts in the case do not show any adverse possession, within the meaning of the settled law on that subject, for ten years. The land in this case was susceptible of occupation and cultivation. The facts in this case fall far short of the showing made in McCaughn v. Young, 85 Miss., 277, 37 South., 839; Jones v. Rogers, 85 Miss., 802, 38 South., 742, has been expressly overruled in Kennedy v. Saunders (recently decided) 43 South., 913. See Lybrook v. Hall, 73 Miss., 517, 19 South., 348, for the true doctrine on this subject.
*628It may be added that it appears from the record that this land was assessed to the chancery clerk, and for that-reason, also, he could not claim under the sale for taxes. We will not notice the alleged outstanding levee title purporting to have been made by sale by Ozand, tax collector, in 1872, to the levee board, for the levee taxes of 1871. Both counsel for appellant and appellee agree, and correctly agree, in saying that the action of the learned chancellor in basing his decree upon this sale was erroneous, for the reason that it was not set up in the pleadings at all on either side, and was not an issue under the pleadings in the cause.
The decree is affirmed on the cross-appeal, and on the direct appeal it is reversed, and the cause remanded, in order that appellees, if they so desire, may amend their pleadings so as to set up the outstanding levee title referred to, and then, it being in issue, present its validity for consideration.

Reversed and remanded.